Name: Council Regulation (ECSC, EEC, Euratom) No 2150/82 of 28 July 1982 introducing special and temporary measures to terminate the service of officials of the European Communities consequent upon the accession of the Hellenic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 82 Official Journal of the European Communities No L 228 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2150/82 of 28 July 1982 introducing special and temporary measures to terminate the service of officials of the European Communities consequent upon the accession of the Hellenic Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES,  three for the European Parliament,  two for the Council ,  15 for the Commission . 3 . Having due regard to the interests of the service, the Institution shall select, after consulting the Joint Committee, from the officials requesting the applica ­ tion of measures terminating their service under para ­ graph 1 those to whom it applies such measures . Article 2 Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission made after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Court of Justice, Whereas, consequent upon the accession of the Hellenic Republic, special measures for the termina ­ tion of service should temporarily be adopted, to apply until 31 December 1982, HAS ADOPTED THIS REGULATION : 1 . A former official affected by the measure provided for in Article 1 shall be entitled to a monthly allowance equal to 70 % of the basic salary for the grade and step held at the time of departure, deter ­ mined by reference to the table set out in Article 66 of the Staff Regulations in force on the first day of the month for which the allowance is payable . 2 . Entitlement to the allowance shall cease not later than the last day of the month in which the former official attains the age of 65 and in any event as soon as the former official is eligible for the maximum retirement pension . At that point the former official shall automatically receive a retirement pension, which shall take effect on the first day of the calendar month following the month in which the allowance was paid for the last time . 3 . The allowance provided for in paragraph 1 shall be adjusted by the weighting fixed for the country in which the recipient proves that he is resident . If the recipient of the allowance resides in a country for which no weighting has been fixed, the weighting to be applied to the allowance shall be equal to 100 . The allowance shall be expressed in Belgian francs . It shall be paid in the currency of the country of resi ­ dence of the recipient. However, if it is subject to the weighting of 100 under the second subparagraph it shall be paid in Belgian francs . Article 1 1 . In the interests of the service and in order to meet requirements resulting from the accession of the Hellenic Republic to the European Communities, the European Parliament, the Council and the Commis ­ sion are authorized until 31 December 1982 to adopt for officials in Grade A 3 who are over 55 years of age measures terminating their service as specified below. 2. The number of officials eligible for the said measures shall not exceed, for the 1982 budget year : (') OJ No C 101 , 4. 5. 1981 , p . 102 . No L 228 /2 Official Journal of the European Communities 4. 8 . 82 official who dies while in receipt of the monthly allowance provided for in paragraph 1 shall be enti ­ tled, provided that he or she had been his or her spouse for at least one year when the former official left the service of an institution , to a survivor's pension equal to 60 % of the retirement pension which, irres ­ pective of length of service and age, would have been payable to the former official if he had qualified for it at the time of death. The amount of the survivor's pension referred to in the previous subparagraph shall not be less than the amounts specified in the second paragraph of Article 79 of the Staff Regulations. However, in no case may it exceed the amount of the first payment of retirement pension to which the former official would have been entitled had he survived and been granted a retirement pension when he ceased to be eligible for the allo ­ wance provided for in paragraph 1 . The duration of the marriage referred to in the first subparagraph shall not be taken into account if there are one or more children of a marriage contracted by the official before he or she left the service provided that the surviving spouse maintains or has maintained those children . The same shall apply if the former official 's death resulted from one of the circumstances referred to at the end of the second paragraph of Article 17 of Annex VIII to the Staff Regulations. 9 . On the death of a former official in receipt of the allowance provided for in paragraph 1 , dependent chil ­ dren within the meaning of Article 2 of Annex VII to the Staff Regulations shall be entitled to an orphan's pension under the conditions set out in the first, second and third paragraphs of Article 80 of the Staff Regulations and in Article 21 of Annex VIII to the Staff Regulations . 10 . For the purposes of Article 107 of the Staff Regulations and of Article 102 (2) of the Staff Regula ­ tions of officials of the European Coal and Steel Community, an official affected by the measure referred to in Article 1 shall be treated as an official who has remained in service until the age of 65 provided he continues to pay the contribution during the period of receipt of the allowance referred to in Article 2 ( 1 ) of this Regulation . The allowance paid in a currency other than the Belgian franc shall be calculated on the basis of the exchange rates specified in the second paragraph of Article 63 of the Staff Regulations . 4 . Gross income accruing to the former official concerned from any new employment shall be deducted from the allowance provided for in para ­ graph 1 , in so far as that income plus that allowance exceeds the total gross remuneration last received by the official , determined by reference to the salary scales in force on the first day of the month for which the allowance is payable . That remuneration shall be weighted as provided for in paragraph 3 . Gross income and total gross remuneration last received, as referred to above, mean sums paid after deduction of social security contributions but before deduction of tax . The former official concerned shall provide any written proof which may be required and shall notify the Institution of any factor which may affect his right to the allowance . 5 . Under the conditions set out in Article 67 of the Staff Regulations and Articles 1 , 2 and 3 of Annex VII to the Staff Regulations, family allowances shall be payable to recipients of the allowance provided for in paragraph 1 ; the household allowance shall be calcu ­ lated by reference to that allowance . 6 . Recipients of the allowance shall be entitled, in respect of themselves and persons covered by their insurance, to benefit under the sickness insurance scheme provided for in Article 72 of the Staff Regula ­ tions, provided they pay the relevant contribution, calculated on the basis of the allowance provided for in paragraph 1 , and are not covered by another sick ­ ness insurance by virtue of legal or regulatory provi ­ sions . 7 . During the period for which he is entitled to receive the allowance, the former official shall continue to acquire further rights to retirement pension based on the salary attaching to his grade and step, provided that the contribution provided for in the Staff Regulations by reference to that salary is paid during that period and provided that the total pension does not exceed the maximum specified in the second paragraph of Article 77 of the Staff Regulations . For the purposes of Article 5 of Annex VIII to the Staff Regulations and Article 108 of the former Rules and Regulations of the European Coal and Steel Commu ­ nity, such period shall be considered to be a period of service . 8 . Subject to Articles 1 ( 1 ) and 22 of Annex VIII to the Staff Regulations, the surviving spouse of a former Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. 4. 8 . 82 Official Journal of the European Communities No L 228 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1982. For the Council The President O. MÃLLER